Exhibit 10.1

 

SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 27th day of March, 2009 by and between Silicon Valley Bank
(“Bank”) and SOURCE PHOTONICS, INC., a Delaware corporation, FIBERXON, INC., a
Delaware corporation and LUMINENTOIC, INC., a Delaware corporation each with its
principal place of business at 20550 Nordhoff Street, Chatsworth, CA 91311 (FAX
818-349-9258) and FIBERXON (MACAO COMMERCIAL OFFSHORE) LIMITED, an entity
organized under the laws of Macao, registered with the Commercial and Movable
Assets Registry of Macau under No. 24468 (SO) (each a “Borrower” and
collectively “Borrowers”).

 

RECITALS

 


A.                                   BANK AND BORROWERS HAVE ENTERED INTO THAT
CERTAIN LOAN AND SECURITY AGREEMENT DATED AS OF APRIL 7, 2008, AS AMENDED BY
THAT CERTAIN FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT BY AND BETWEEN BANK
AND BORROWERS DATED AS OF JULY 24, 2008 (AS THE SAME MAY FROM TIME TO TIME BE
FURTHER AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED, THE “LOAN AGREEMENT”).


 


B.                                     BANK HAS EXTENDED CREDIT TO BORROWERS FOR
THE PURPOSES PERMITTED IN THE LOAN AGREEMENT.


 


C.                                     BORROWERS HAVE REQUESTED THAT BANK AMEND
THE LOAN AGREEMENT TO (I) EXTEND THE MATURITY DATE AND (II) MAKE CERTAIN OTHER
REVISIONS TO THE LOAN AGREEMENT AS MORE FULLY SET FORTH HEREIN.


 


D.                                    BANK HAS AGREED TO SO AMEND CERTAIN
PROVISIONS OF THE LOAN AGREEMENT, BUT ONLY TO THE EXTENT, IN ACCORDANCE WITH THE
TERMS, SUBJECT TO THE CONDITIONS AND IN RELIANCE UPON THE REPRESENTATIONS AND
WARRANTIES SET FORTH BELOW.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

 

2.                                      Amendments to Loan Agreement.

 

2.1                               Section 2.1 (Financing of Accounts.). 
Section 2.1.1(b) is amended in its entirety and replaced with the following:

 

“(b)                           Maximum Advances.  The aggregate face amount of
all Financed Receivables outstanding at any time may not exceed the Facility
Amount.  The aggregate net amount of Advances made with respect to Financed
Receivables of Fiberxon Macao may not exceed (i) Seven Million Five Hundred

 

--------------------------------------------------------------------------------


 

Thousand Dollars ($7,500,000) at all times prior to June 30, 2009 and (ii) Five
Million Dollars ($5,000,000) at all times thereafter.”

 

2.2                               Section 6.2 (Financial Statements, Reports,
Certificates.).  Section 6.2(a)(ii) is amended in its entirety and replaced with
the following:

 

“(ii) as soon as available, but no later than (a) forty five (45) days after the
last day of each calendar quarter and (b) thirty (30) days after the last day of
each month, a company prepared consolidated and consolidating financial
statements prepared in accordance with GAAP (including P&L, balance sheet and
statement of cash flow) covering each Borrower and each of its Subsidiary’s
operations during the period certified by a Responsible Officer and in a form
acceptable to Bank;”

 

2.3                               Section 13 (Definitions).  The following term
and its definition is in  Section 13.1 of the Loan Agreement is amended in its
entirety and replaced with the following:

 

“Maturity Date” is April 5, 2010.

 

3.                                      Limitation of Amendments.

 

3.1                               The amendments set forth in Section 3, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

 

3.2                               This Amendment shall be construed in
connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.

 

4.                                      Representations and Warranties.  To
induce Bank to enter into this Amendment, each Borrower hereby represents and
warrants to Bank as follows:

 

4.1                               Immediately after giving effect to this
Amendment (a) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;

 

4.2                               Borrower has the power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Agreement, as amended by this Amendment;

 

4.3                               The organizational documents of Borrower
delivered to Bank on the Effective Date (or on the date of the First Amendment
to Loan and Security Agreement with respect to Fiberxon Macao) remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

 

4.4                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized;

 

4.5                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other

 

2

--------------------------------------------------------------------------------


 

governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on either Borrower, except as already has been
obtained or made; and

 

4.7                               This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

6.                                      Effectiveness.  This Amendment shall be
deemed effective upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto, and (b) Borrowers’ payment of an extension fee
in an amount equal to Fifty Thousand Dollars ($50,000).

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

SOURCE PHOTONICS, INC.

 

 

By

 

/s/ Brett Chloupek

 

Name:

Brett Chloupek

Title:

Chief Financial Officer

 

 

 

 

FIBERXON, INC.

 

 

 

 

By

 

/s/ Brett Chloupek

 

Name:

Brett Chloupek

Title:

Chief Financial Officer

 

 

 

 

LUMINENTOIC, INC.

 

 

By

 

/s/ Brett Chloupek

 

Name:

Brett Chloupek

Title:

Chief Financial Officer

 

 

 

 

FIBERXON (MACAO COMMERCIAL OFFSHORE) LIMITED

 

 

By

 

/s/ Anita Quan

 

Name:

Anita Quan

Title:

Director

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

By

 

/s/ Ben Fargo

 

Name:

Ben Fargo

Title:

Relationship Manager

 

--------------------------------------------------------------------------------